Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant states that linear poly(alkylene) guanidines with 4-10 alkylene monomer units of an amended claim 26 would correspond to a product with an average molecular of 500 to 1700 Dalton, but the claim 26 further recites a broader average molecular of 500 to 5000 Dalton.  For example, the average molecular of 5000 Dalton would comprise a linear poly(alkylene) guanidine having more than10 alkylene monomer units inherently.
Thus claim 26 is confusing.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bolton et al. (US 2,325,586).
Rejection is maintained for reasons of the record with the following responses.
Applicant had asserted that example III of Bolton et al. would not yield the claimed product since Bolton et al. do not teach removable of the ammonia formed and the examiner had responded by stating “But, a statement of counsel is not evidence. In re Walters, 168 F.2d 79, 80 (CCPA 1948). Argument by counsel cannot take the place of evidence. In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).
Further, an invention in a product-by-process is a product, not a process. See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113. Thus, the method of claim 1 would have little probative value.”
Applicant now asserts that the 1.132 Declaration submitted with the response would support applicant’s position, but it would be insufficient for following reasons.
Applicant asserts that Bolton et al. teach use of a higher reaction temperature and a reaction time thereof in Example III over the recited method of claim 1. 
Applicant states that steps a) and b) of the instant claim 1 are performed at a temperature equal to or above melting temperature of the alkylene diamine and a temperature below the minimum polymerization temperature of at least 120oC, respectively, which would yield a much more homogeneous final product (paras. 8-10).
 Applicant further states that prolonged polymerization reaction times generally will result in products with higher average molecular weights (para. 11).
 But, the recited method of claim 1 does not recite any reaction time and thus the statement in the para. 11 would have little probative value.
The recited minimum polymerization temperature of at least 120oC would encompass not only 130-160oC and 155-160oC used in the Example III of Bolton et al., but also 200oC for example.  The 130-160oC and 155-160oC would not necessarily mean that 160oC is utilized.
 The examiner sees that use of 150oC for Laboratory Test 1 of the instant table 1, but although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).
Applicant states the instant Tables 1-3 show an average molecular of 1083.30 and 905.60 Daltons obtained by using the minimum polymerization temperature of 120oC and the maximum polymerization temperature of 150oC or 145oC (which is typically maintained for a period of time of 120 min. or less).
But, para. [0050] the published US 2021/007959 A1 teaches the use of 3 h (180 min.) at 150oC, not the stated 120 min. or less.  Further, the instant claim 26 now recites a molecular weight average in the range of 500 to 5000 Daltons” and the 5000 Daltons is much higher than the 1083.30 and 905.60 Daltons shown in the Tables 1-3.  Thus, the higher molecular weight of 5000 Daltons would be expected to need a longer reaction time and/or a higher maximum polymerization temperature as stated by applicant that prolonged polymerization reaction times generally will result in products with higher average molecular weights (para. 11).
Thus, even considering any probative value, scope of claims is broader than showing.
As to the Example III of Bolton et al., applicant basically reiterate what is taught in the Example III with an additional statement of a higher Energy/Time input.  But, the instant method claim 1 is silent as to values of the Energy/Time input, and thus any assertion based on values of the Energy/Time input would have little probative value.  
Bolton et al. teach specific methods in the Example III yielding a molecular weight of about 722 and such low molecular weight of about 722 would be evidence that it would be close to a homogenous which would make the recited at most 15% of the polymer molecules having a molecular weight outside the molecular weight average obvious or would meet it.  Applicant stated that that prolonged polymerization reaction times generally will result in products with higher average molecular weights (para. 11), but the molecular weight of about 722 would not be considered being the higher average molecular weight.  Such low molecular weight of about 722 would be evidence of a low amount of the byproducts and applicant failed to make-up of product taught bin the Example III, especially in view of the fact that 130-160oC used in the Example III would be close to the 150oC or 145oC taught for the Laboratory Tests 1 and the instant of table 1 and since the recited minimum polymerization temperature of at least 120oC of claim 1 would encompass 160oC for example.
Further, the recited “a vacuum is generated in the reaction vessel for a predetermined period of time in order to promote foaming” would not necessarily mean that formation of alkylene(guanidine) of step b) is performed without any presence of NH3 and thus the example III of Bolton et al. teaching 83% trapped ammonia (i.e. presence of 17% ammonia) would fall within scope of the recited “a vacuum is generated in the reaction vessel for a predetermined period of time in order to promote foaming” absent further limitations.

Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang et al. (Synthesis and antimicrobial activity of polymeric guanidine and biguanidine salts, Polymer 40 (1999) 6189-6198).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that a polymer having a molecular weight of 1275 in example 1 Table 1) of Zhang et al. would not be possible using the process parameters indicated in Zhang et al.
But, the Polymer published by Elsevier is a Peer-Reviewed reputable publication and Zhang et al. provide various data for supporting the polymer having a molecular weight of 1275.  Applicant states that the molecular weight of 1275 would not be possible in paragraphs 22-36 of the 1.132 Declaration.  Applicant further states that possible reasons for the discrepancy between the results obtained by applicant and by Zhang et a. would be that Zhang et al. do not tech removal of ammonia in the para. 36
 But, it would be hard for the examiner to dismiss the polymer having a molecular weight of 1275 taught by Zhang et al. since Zhang et al. teach the molecular weight of 1275 regardless of presence or absence of the ammonia.  Also, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Applicant asserts that Zhang et al. teach the polymer having a molecular weight of 1275 as an amber-colored product (as opposed to the colorless product obtained with the claimed method of the invention) having a much higher average molecular weight.
But, the instant claim 26 recites a molecular weight of 500 to 5000 Dalton, and lines 26-28 at page 6 of the instant specification discloses a molecular weight of 500 to 15,000 Dalton and thus applicant’s assertion that the polymer having a molecular weight of 1275 taught by Zhang et al. would be one having a much higher average molecular weight would have little probative value.
The 1.132 Declaration shows a clear, colorless product in table 6 of para. 39 which is directed to PHMG 4I/2I having an average molecular weight of 1000 in table 4 of para. 33 as opposed to the amber-colored product, but the instant claim 26 recites a molecular weight of 500 to 5000 Dalton.  Thus, the assertion based on the average molecular weight of 1000 over the average molecular weight of 1275 taught by Zhang et al. would have little probative value.
Also, various data shown in paragraphs 37-43 for comparisons between a Mn of 1,000 and higher Mns would have little probative value since Zhang et al. teach the molecular weight of 1275.
Even assuming any probative value asserted by applicant, whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range, the molecular weight of 500 to 5000 Dalton.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Claims 1, 14-18, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over RU2489542 (C1) in view of Wei et al. (Condensation between guanidine hydrochloride and diamine/multi-amine and its influence on the structures and antibacterial activity of oligoguanidines, e-Polymers 2012, no. 072) and Zhang et al. (Synthesis and antimicrobial activity of polymeric guanidine and biguanidine salts, Polymer 40 (1999) 6189-6198).
Rejection is maintained for reasons of the record with the following responses.
Applicant states that all commercially available poly(alkylene)guanidines  prepared by conventional methods did not represent approximately homogeneous products, despite claims by the manufacturers to the contrary in some casesm bu instead contained, in additional to linear poly(alkylene)guanidines with a desired chain length or a desired chain length rages, a high proportion of shorter and longer chains and, in particular, also a high proportion (typically at least 20%) of branched poly(alkylene)guanidine isomers.  
But, none of the record shows that all commercially available poly(alkylene)guanidines prepared by conventional methods would in fact comprise a high proportion (typically at least 20%) of branched poly(alkylene)guanidine isomers and thus applicant’s statement that the instant invention was the surprising finding would not be convincing.
Applicant asserts that both Popovkin (RU) and Zhang et al. teach a first co-oligomerization step at 120oC for several hours and the instant specification teaches the minimum polymerization temperature for HMDA and GHC is also 120oC. 
But, the recited “c) reacting the monomers formed in step b) at at least a minimum polymerization temperature” with the minimum polymerization temperature being at least 120oC” of claim 1 would encompass a step of forming oligomers which are further reacted to form a polymer.  In other words, monomers become oligomers at an initial stage of reaction which would become polymers with further reaction and time. Thus, the asserted first co-oligomerization step taught by Popovkin (RU) and Zhang et al. would fall within scope of the step b) and an initial reaction step c) method of claim 1.   
Popovkin (RU) further teaches that the obtained polymer would have reduced toxicity and sufficient purity without washing steps and the output PGMG-GC is taught as 96.9-97.2% at bottom of page 3 would meet the recited amount of branched isomer byproducts inherently. Applicant asserts that Popovkin (RU) teaches polymers having molecular masses in the range of 15,000 to 28,000.  But, the rejected claims 1, 14-18, 20 and 23-25 are silent as to the molecular masses/weights, and thus the molecular masses in the range of 15,000 to 28,000 would fall within scope of the claims.  
Further, the above rejected method claims 1, 14-18, 20 and 23-25 recite neither recites any purity nor % byproduct and thus applicant’s assertion would have little probative value.  
In sum, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., molecular weight and purity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that Zhang et al. teach polymerization temperature at 160oC, but again, the recited minimum polymerization temperature of at least 120oC would encompass the 160oC taught by Zhang et al.
Applicant asserts that Wei et al. teach slightly yellow color of the products as opposed to the colorless product obtained with the claimed method of invention.
But the asserted colorless product is based on a polymer with a Mn of 1,000 shown in table 4 of the 1.132 Declaration as opposed to claim 1 without any Mn and thus the assertion would have little probative value. 
Applicant asserts that Wei et al. teach the removal of byproduct ammonia at late stage of melting condensation, but Wei et al. are cited to show that decamethylenediamine of claim 18 and the parameters of claim 20 would be obvious.
Wei et al. and Zhang et al. teach advantage of using vacuum and thus utilization of the vacuum during the reaction including the instant step b) in order to remove byproduct ammonia would have been obvious to one skilled in the art. 

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over RU2489542 (C1) in view of Wei et al. (Condensation between guanidine hydrochloride and diamine/multi-amine and its influence on the structures and antibacterial activity of oligoguanidines, e-Polymers 2012, no. 072) and Zhang et al. (Synthesis and antimicrobial activity of polymeric guanidine and biguanidine salts, Polymer 40 (1999) 6189-6198) as applied to claims 1, 14-18, 20 and 23-25 above, and further in view of
CN 101173941 A.
	Rejection is maintained for reasons of the record with the above responses given for the rejection of claims 1, 14-18, 20 and 23-25 under 35 U.S.C. 103 as being unpatentable over RU2489542 (C1) in view of Wei et al. (Condensation between guanidine hydrochloride and diamine/multi-amine and its influence on the structures and antibacterial activity of oligoguanidines, e-Polymers 2012, no. 072) and Zhang et al. (Synthesis and antimicrobial activity of polymeric guanidine and biguanidine salts, Polymer 40 (1999) 6189-6198).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762